United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL RAILROAD ADMINISTRATION,
Kansas City, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-722
Issued: August 13, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On February 14, 2012 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation (OWCP) dated September 14, 2011 and January 25, 2012 that found his
occupational disease claim for degenerative disc disease of the spine, adjudicated under OWCP
file number xxxxxx789, was not timely filed. The claim was docketed as No. 12-722.
The Board has duly considered the matter and concludes that this case is not in posture
for decision. The record forwarded to the Board includes evidence that appellant has two
accepted claims for back conditions, one that occurred during a lifting incident in 1987 and one
that occurred in a motor vehicle accident in 1988. These claims were adjudicated by OWCP
under file numbers xxxxxx505 and xxxxxx534 respectively. The instant claim is for aggravation
of preexisting degenerative disc disease and was filed on May 10, 2010. Appellant referenced
his other claims, stated that he first became aware of the disease on August 26, 1987 and advised
that he was not aware that the degenerative condition was caused or aggravated by employment
until May 7, 2010 when he read OWCP publications. He further asserted that the employer was
aware of the condition when he retired on disability effective July 7, 1989. The employing
establishment indicated that appellant had received OWCP wage-loss compensation since his
retirement, under OWCP file number xxxxxx534.

In a September 14, 2011 decision, OWCP denied the instant claim on the grounds that it
was not timely filed. Appellant timely requested a review of the written record and in a
January 25, 2012 decision, an OWCP hearing representative affirmed the September 14, 2011
decision. The hearing representative referenced OWCP file number xxxxxx534, but found that
the instant claim was untimely because, when appellant retired in 1989, the evidence did not
establish that he informed his employer that he believed there was a relationship between his
degenerative disc disease and employment. The hearing representative further noted that, on
July 8, 2010, under file number xxxxxx534, OWCP accepted a permanent change to appellant’s
degenerative disc disease from L2-S1 and approved recommended surgery.
As the three claims referenced above are for back conditions and appellant is now
claiming that his degenerative disc disease was aggravated by employment injuries that occurred
in the 1980s, it is unclear whether the record before the Board, OWCP file number xxxxxx789,
contains all evidence that would be relevant as to whether the instant claim was timely filed or
whether the instant claim would more appropriately be adjudicated as an aggravation or
consequence of either injury that occurred in the 1980s. Further, OWCP’s hearing representative
indicated that degenerative disc disease from the level of L2 to S1 had been accepted under file
number xxxxxx534.
Hence, the Board finds that this case is not in posture for a decision as the record before
the Board is incomplete and would not permit an informed adjudication of the case by the Board.
OWCP procedures provide for the doubling of a claim when a new injury case is reported for an
employee who previously filed an injury claim for a similar condition or the same part of the
body.1 The case must therefore be remanded to OWCP to obtain OWCP file numbers
xxxxxx505 and xxxxxx534, to be combined with the instant case, OWCP file number
xxxxxx789, and for further reconstruction and development deemed necessary, to be followed by
an appropriate de novo decision.

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 25, 2012 and September 14, 2011 be set aside and the
case remanded for further proceedings consistent with this order of the Board.
Issued: August 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

